Ethridge, J.
(specially concurring).
I concur in the conclusion reached by the majority that the case should be affirmed and concur in all that has been said in the majority opinion with reference to the Constitutional amendment submitted by the legislature in 1920' to section 231 to the Constitution not being legally adopted, and that the Powell Case, 77 Miss. 543, 27 So. 927, 48 L. R. A. 652, should not be overruled. •
I think also that chapter 166, Laws of 1922, is not constitutional because it fixes the terms of the levee commissioners at four years instead of two years (chapter 168, Laws 1884), proceeding upon the idea that the amendment to section 231 had carried and was lawfully a part of the Constitution. I think, however, it is within the legislative power to provide for the election of these levee commissioners without any additional constitutional amendment. I believe the terms of section 231, Constitution of 1890, properly construed, leaves the legislative power to provide for the election of levee commissioners unimpaired.
Section 231 of the Constitution of 1890 reads as follows:
“When the terms of the present levee commissioners shall expire, or whenever a vacancy shall occur or be about to occur in either of said boards, the Governor shall make appointments to fill vacancies, subject to the confirmation of the Senate. The terms of office of said commissioners shall remain as provided by law at the adoption of this Constitution; but this provision shall not require the appointment of a commissioner for the Louisville, New Orleans & Texas Railway Company, except in the discretion of the Governor as provided.”
It will be noted that this section provides, “When- the terms of the present levee commissioners shall expire,” indicating that it was the purpose of the constitutional convention to only provide finally and definitely for the immediate succession of those then in office. This language is followed by, “or whenever a vacancy shall occur or be *738about to occur in either of said boards,” indicating that the ordinary vacancies caused by death or resignation or from other disqualification for holding office, that the appointment should then be made by the Governor subject to the confirmation of the Senate. Of course, under section 103 of the Constitution the Governor should fill any office where a vacancy existed where the legislature had not provided some other means of filling the office. The familiar rule of construction is that the legislature has all power not denied to it by the Constitution. The using of the term “present levee commissioners” clearly indicates that it was not the purpose of the framers of the Constitution to make it -apply to any other than the terms of “the present (then) levee commissioners.” If it had not been the inffent of the constitutional convention to limit the section to the successors of the commissioners then in office, the word “present” would and should have been omitted.
When the constitutional convention was dealing with other appointments, the language was clear and explicit, having no reference to present incumbents, but applying generally to all appointments. For instance, section 145 of the Constitution, as originally drafted, provides:
“And the Governor, by and with the advice and consent of the Senate, shall appoint one judge for and from each district,” etc.
Section 153 of the original Constitution provided: “The judges of the circuit courts and of the chancery courts shall be appointed by the Governor, with the advice and consent of the Senate,” etc.
The members of the constitutional convention were careful in the use of language and used their words with effect and for a purpose. So it seems to me that when the convention used the term, “When the terms of the present levee commissioners shall expire, . ... the Governor shall make appointments to fill vacancies, subject to the confirmation of the Senate,” it meant that the legislature, after the terms of the successors of the commissioners then *739in office should expire, would have the right to deal with the subject at its discretion.
The framers of the Constitution no doubt thought that the schemes devised for the control of the state government by the white people would be éffective, and that the legislature made up of a majority of its members of the white race would be able to deal with the subject in the light of the conditions and situations which confronted it. In the recent case of Miller, State Auditor, v. State ex rel. Russell, Dist. Atty., 94 So. 706, this court held that the legislature had all power not prohibited to it by the Constitution and that restrictions by implication would not be favored. Multiplied authorities to the same effect could be cited.